             Case 3:13-cv-00297-JAM Document 441 Filed 02/21/19 Page 1 of 5




                                                                              Douglas S. Skalka
                                                                              dskalka@npmlaw.com

                                                     February 21, 2019

Honorable Robert M. Spector
United States Magistrate Judge
   for the District of Connecticut
Richard C. Lee United States Court House
141 Church Street
New Haven, Connecticut 06510

       Re:     Bruce Kirby, Inc., et al. v. LaserPerformance (Europe) Limited, et al.
               Case No. 3:13-cv-00297 (JAM)

Dear Judge Spector:

       The defendants, LaserPerformance (Europe) Limited and Quarter Moon, Inc., respectfully

submit this letter brief in response to the Court’s Order dated February 14, 2019 in the above-

referenced matter regarding the discovery dispute with the plaintiffs, Bruce Kirby, Inc. and Bruce

Kirby, as well as the proposed deponent, Margo Kirby. In the following paragraphs, the defendants

have set forth the background regarding the current discovery dispute.


       Prior to the expiration of the discovery deadline (November 30, 2018) in this matter, the

defendants served subpoenas for the depositions of Bruce Kirby and his wife, Margo Kirby, for

November 29, 2018. However, as a result of Mr. Kirby’s recent illness (Mr. Kirby was too ill to attend

the settlement conferences held by the Court on November 27 and 30, 2018) and a focus on the

pending settlement conferences, the parties were unable to coordinate mutually agreeable dates for the

completion of these depositions (as well as other depositions which had been noticed by the parties).
              Case 3:13-cv-00297-JAM Document 441 Filed 02/21/19 Page 2 of 5




Honorable Robert M. Spector
United States Magistrate Judge
February 21, 2019
Page 2


As a result, defendants’ counsel communicated with opposing counsel and proposed a brief extension

of the discovery deadline to allow the parties to complete these depositions, none of which have been

taken in connection with the action filed by Global Sailing Limited (GSL). Specifically, on November

28, 2018, Peter T. Fay, Esq. sent the following email to counsel for the plaintiffs:


       In light of Mr. Kirby’s current health and the ongoing negotiations to try to resolve these

       matters, we’d like to propose postponing the depositions of the Kirbys, which we have noticed

       for tomorrow, with an agreement that if we are unable to resolve these matters in the near

       future, the parties will agree to jointly seek a short extension of the discovery deadline to allow

       for the completion of the depositions of the Kirbys, Mr. Rastegar, and the 30(b)(6)

       representative of GSL. Please let me know if this is agreeable to you. Thank you.


       In response, Mr. Fay received the following email from Attorney Walter Welsh, counsel for

Bruce Kirby, Inc. and Bruce Kirby: “Our clients are not available for deposition tomorrow. We will

agree to an extension of discovery for the purposes of the noticed depositions to the extent it becomes

necessary.”


       Based upon these emails and other verbal communications among counsel, the defendants filed

their Motion to Modify Scheduling Order dated December 21, 2018 (ECF No. 407) (the “Motion to

Modify”) seeking to extend the deadline for the completion of discovery to February 14, 2019. A copy

of the emails exchanged on November 28, 2018 are attached to the Motion to Modify.
             Case 3:13-cv-00297-JAM Document 441 Filed 02/21/19 Page 3 of 5




Honorable Robert M. Spector
United States Magistrate Judge
February 21, 2019
Page 3


         Counsel for Bruce Kirby, Inc. and Bruce Kirby filed Plaintiff’s Response to the Motion to

Modify dated December 27, 2018 (ECF No. 409) opposing any extension of the scheduling order to

allow for the depositions of Bruce Kirby and Margo Kirby.


         By Order dated December 28, 2018 (ECF No. 416), the Court granted the Motion to Modify in

part and ordered the parties to meet and confer regarding any deposition of Bruce Kirby and Margo

Kirby.


         In response to the Court’s December 28, 2018 Order, counsel for the defendants and counsel

for Bruce Kirby, Inc. and Bruce Kirby have held two separate meet and confer telephonic conferences

on January 9, 2019 and February 7, 2019. Despite efforts to resolve their differences, the parties have

not been able to reach any agreement regarding the taking of the depositions of Bruce Kirby or Margo

Kirby.


         The defendants are seeking to depose Bruce Kirby, a plaintiff and witness in these proceedings,

after these proceedings were substantially modified by the Court’s summary judgment rulings and the

claims asserted by GSL against the defendants in 2017. Mr. Kirby was deposed in June 2014 at a time

when he and his company, Bruce Kirby, Inc., were asserting numerous claims against the defendants

pursuant to the 1983 and 1989 Builders Agreements (as described in the plaintiffs’ Amended

Complaint) executed by Mr. Kirby and predecessors to the defendants. Since then, Mr. Kirby’s claims

and those of Bruce Kirby, Inc. have been significantly changed by Court rulings and GSL has filed a
            Case 3:13-cv-00297-JAM Document 441 Filed 02/21/19 Page 4 of 5




Honorable Robert M. Spector
United States Magistrate Judge
February 21, 2019
Page 4


lawsuit, which was not pending when Mr. Kirby was deposed in 2014.

       In 2017, after this Court entered its ruling finding that Bruce Kirby and Bruce Kirby, Inc. had

assigned all of their rights in the 1983 and 1989 Builders Agreements, GSL commenced its own action

asserting eight different claims against the defendants. After the Court granted a motion to dismiss

filed by the defendants in 2018 (see ECF No. 366), GSL’s remaining claims against the defendants

relate to claims pursuant to alleged breaches of the 1983 and 1989 Builders Agreements.

       Despite the Court’s summary judgment rulings in 2016, Bruce Kirby and Bruce Kirby, Inc.

have continued to pursue claims against the defendants for trademark infringement, counterfeiting, and

misappropriation of Mr. Kirby’s name. The defendants contend that they should have an opportunity

to depose Mr. Kirby regarding his remaining claims (and the claims of his company, Bruce Kirby,

Inc.), the impact on these claims by the Court’s rulings and the claims now being asserted by GSL.

The defendants note that they have produced witnesses for depositions in both of these consolidated

cases. In fact, William Crane was deposed in both cases, Farzad Rastegar was deposed in the Kirby

case and GSL is seeking to depose him in the GSL case.

       The defendants first subpoenaed Margo Kirby for a deposition in December 2014. The

defendants contend that Mrs. Kirby has served as the bookkeeper for Bruce Kirby Inc. for many years.

This allegation was confirmed by Mr. Kirby at his deposition on 2014. Margo Kirby, through counsel

for Mr. Kirby and Bruce Kirby Inc., filed a Motion to Quash the defendants’ 2014 subpoena dated

January 6, 2015 (ECF No. 175). The defendants’ filed an Objection and Memorandum of Law dated

January 26, 2015 (ECF No. 196) in response to the Motion to Quash. On February 11, 2015, after oral
              Case 3:13-cv-00297-JAM Document 441 Filed 02/21/19 Page 5 of 5




Honorable Robert M. Spector
United States Magistrate Judge
February 21, 2019
Page 5


argument by counsel, the Court entered an Order (ECF No. 214) denying the Motion to Quash and

providing the deposition of Mrs. Kirby was to occur after the Court’s resolution of the pending

dispositive motions. The Court entered summary judgment in favor of the defendants on August 12,

2016.

        The defendants note that Mrs. Kirby’s deposition has been properly noticed and authorized by

this Court. Nevertheless, Mrs. Kirby’s counsel has refused to produce her for a deposition under any

conditions.

        The paragraphs above set forth the background of the discovery dispute between the

defendants, Bruce Kirby, Bruce Kirby, Inc. and Margo Kirby. The defendants submit that good cause

exists for the depositions of Bruce Kirby and Margo Kirby and respectfully request that the Court order

the depositions be held as soon as practicable.


                                                        THE DEFENDANTS,
                                                        LASERPERFORMANCE (EUROPE) LIMITED
                                                        and QUARTER MOON, INC.


                                                  By:       /s/Douglas S. Skalka
                                                        Douglas S. Skalka (ct00616)
                                                        Peter T. Fay (ct08122)
                                                        NEUBERT, PEPE & MONTEITH, P.C.
                                                        195 Church Street, 13th Floor
                                                        New Haven, Connecticut 06510
                                                        Tel: (203) 821-2000
                                                        dskalka@npmlaw.com
                                                        pfay@npmlaw.com

cc:     All counsel of record
